Citation Nr: 1007551	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury, diagnosed as arthritis, to include as secondary 
to a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).

The Veteran's claim was previously before the Board in 
September 2007 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed and in July 2008, the Board denied the Veteran's 
claim on the basis that there was no evidence linking the 
currently diagnosed right hip condition to service.  The 
Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 25, 2009 order, granted a joint motion for 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that the right side of his 
body was damaged during service in Korea.  Specifically, the 
Veteran indicates that his right knee, leg, and hip were 
damaged in July 1953 when a "mortar blast . . . flung me 10 
feet into another bomb crater."  See February 2004 Notice of 
Disagreement (NOD).  The Board notes that the Veteran details 
some of the circumstances and the extent of his injuries in 
letters written to his wife dated July 1953.  The Board 
observes that the Veteran was awarded the Combat Infantryman 
Badge (CIB) and that he is a Purple Heart recipient for 
wounds received as a result of action with enemy forces on 
July 8, 1953.  Specifically, the Veteran sustained a right 
hip and knee contusion.  See 38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran's claim was remanded by the Court after it was 
determined that the March 2008 VA Compensation and Pension 
(C&P) joints examination report on which the Board relied to 
deny the Veteran's claim of service connection was inadequate 
for evaluation purposes.  Accordingly, the Board is obligated 
to remand the Veteran's claim for development consistent with 
the Court's remand order.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 § C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the March 2008 VA C&P joints 
examination was found to be inadequate for evaluation 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) 
(finding that where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation 
purposes).  Accordingly, the Veteran should be afforded a 
new VA examination to determine the nature and etiology of 
the Veteran's currently diagnosed right hip condition and 
its relationship to his period of active service (and 
specifically the injuries sustained in Korea) or to a 
service-connected right knee disability, if any.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from 
February 21, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain relevant VA medical 
treatment records pertaining to the 
Veteran that are dated from February 21, 
2009 to the present. 

2.  After the above development is 
completed, the RO should make arrangements 
for the Veteran to undergo a VA joints 
examination to determine the nature and 
etiology of the currently diagnosed right 
hip condition and its relationship to 
service or a service-connected right knee 
disability, if any.  The claims folder 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report or an addendum.

The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed right hip condition is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service, and in particular, to the 
injuries he sustained in Korea.  The 
examiner is also asked to indicate whether 
there is evidence of right hip arthritis 
within one year after discharge from 
service.  The examiner must also state 
whether the Veteran reports a continuity 
of right hip symptoms since service and 
acknowledge such statements made by the 
Veteran, if any, in offering the opinion.  

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's currently diagnosed right 
hip condition is proximately due to, the 
result of, or caused by the Veteran's 
service-connected right knee disability.  
If not, the examiner is then asked to 
express an opinion as to whether the 
Veteran's currently diagnosed right hip 
condition is aggravated by (i.e., 
permanently worsened) his service-
connected right knee disability.  If so, 
the examiner is asked to state also 
whether any increase in severity of the 
right hip condition was due to the natural 
progress of the right hip condition.  If 
possible, the examiner should indicate the 
date of onset of the aggravation, and if 
this is not possible, the examiner should 
state as such.  The examiner must provide 
a complete rationale for any stated 
opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


